—In a proceeding pursuant to RPAPL 1602 to compel the sale of Gardiner’s Island, the petitioner ap*414peals from an order of the Supreme Court,'Suffolk County (Costello, J.), dated January 31, 2000, which granted the motion of the respondent United States Trust Company of New York to transfer the proceeding to the Surrogate’s Court, New York County.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contention, pursuant to SCPA 1902, the Surrogate’s Court has concurrent jurisdiction to grant the relief he seeks. Moreover, given the familiarity of the Surrogate’s Court, New York County, with this matter (see, Matter of Gardiner, 181 AD2d 91), the Supreme Court providently exercised its discretion in transferring this proceeding. Krausman, J. P., Goldstein, Feuerstein and Smith, JJ., concur.